Case 3:14-cv-00257-KRG Document 323 Filed 09/01/21 Page 1 of 2
WDPA CTM (2/01) CIVIL TRIAL MEMORANDUM

 

UNITED STATES DISTRICT COURT

FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

JONATHAN LOPEZ,by his cousin and duly

 

appointed guardian ad litem, RAMONA ILARRAVA

 

vs No. 14-257] CIVIL

 

CSX TRANSPORTATION, INC. Time for Selection: Begins:

 

 

Ends:

 

 

 

 

NAME OF JUROR

i

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:14-cv-00257-KRG Document 323 Filed 09/01/21 Page 2 of 2
WDPA CTM-2 (02/01)

 

CLERK'S MEMORANDUM

 

 

Civil Number 14-257 Case closed Prac wh 3 202 |

Before Judge Kim R. Gibson Judge Charges Jury August % | 20%)
Appears for Pltf. Nicholas Timko, Esq. Jury Retires Avg ust 3 { 20 A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  
   

 

 

 

 

 

 

Verdict Ary wot 3 20 U4
Appears for Deft. James R. Carnes, Esq.
Kendra L. Smith, Esq.
Jennifer L. Schiavoni
Appears for 3rd pty.
Pltf. opens frm YSt UU 20% Bailiff in charge/Law Clerk — Parker Erickson
Pitf. rest Ans ost 2+ j 202.\ Court Reporter Shirley Hall
Pltf. close Asa wt 3h. 20% Deputy Clerk Debbie Gorgone
Deft. opens Asaustt 2M ; 20
Deft. rest pesqusr 4 204
— y
Deft. close Pyqust ys \ f 202-4
JURY TRIAL MEMORANDUM
1. Dates of Trial
2. Trial Opens fh 4 Ar 2 3 202.\
3. Continues Poo G st oo u 20h
4, : ce Continues Vw 25 2ge-}
5. Continues ust 2 29 t\
6. Continues Psa USE 2. “ 20 24
7. Continues A As b 0 20 2
8. Continues 20.
of ’ , Continues 20.
f “ “TRIAL MOTIONS : Continues 20
b A . : Continues 20
f Continues 20.
Continues 20
Continues 20.
Continues 20.
Continues 20
Continues 20.

 

 

Trial closed fe x st 5 20h

 

 

 

Verdict Aaeysot 3\
